MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                        FILED
this Memorandum Decision shall not be
                                                                         Nov 26 2018, 8:02 am
regarded as precedent or cited before any
court except for the purpose of establishing                                  CLERK
                                                                          Indiana Supreme Court
                                                                             Court of Appeals
the defense of res judicata, collateral                                        and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Renee M. Ortega                                          Curtis T. Hill, Jr.
Lake County Juvenile Public Defender’s                   Attorney General of Indiana
Office
                                                         David E. Corey
Crown Point, Indiana                                     Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                         November 26, 2018
of the Parent-Child Relationship                         Court of Appeals Case No.
of: S.K., Minor Child,                                   18A-JT-1508
D.K., Father                                             Appeal from the Lake Superior
                                                         Court
Appellant-Respondent,
                                                         The Honorable Alexis Vazquez
        v.                                               Dedelow, Referee
                                                         The Honorable Matthew B.
The Indiana Department of                                Gruett, Judge Pro Tempore
Child Services,                                          Trial Court Cause No.
                                                         45D06-1603-JT-89
Appellee-Petitioner.



Brown, Judge.

Court of Appeals of Indiana | Memorandum Decision 18A-JT-1508 | November 26, 2018                 Page 1 of 18
[1]   D.K. (“Father”) appeals the involuntary termination of his parental rights with

      respect to his child, S.K. We affirm.


                                      Facts and Procedural History

[2]   S.K. was born in June 2013 to A.K. (“Mother”). At some point, Father

      established paternity. On March 17, 2015, the Department of Child Services

      (“DCS”) filed a petition alleging S.K. was a child in need of services

      (“CHINS”) and that S.K. resided with Mother, who was struggling with a drug

      addiction and had been arrested for possession of a hypodermic needle. The

      petition also alleged that Mother’s home failed to meet sufficient living

      standards and that DCS took custody of S.K. and removed the child from

      Mother’s care. On July 22, 2015, the court entered an order which found that

      Father made a general admission that S.K. was a CHINS, granted DCS’s

      petition, and ordered Father to submit to a parenting assessment and follow

      through with recommended treatment, submit to a substance abuse evaluation

      and follow through with recommended treatment, and participate in supervised

      visitation and the Fatherhood Initiative Program.


[3]   On January 20, 2016, the court entered a Review Hearing Order adopting a

      permanency plan of reunification or termination of parental rights and

      adoption. The court ordered that DCS was to reinstate services for Father and

      that it may initiate supervised visitation once Father becomes compliant with

      the case plan.




      Court of Appeals of Indiana | Memorandum Decision 18A-JT-1508 | November 26, 2018   Page 2 of 18
[4]   On March 23, 2016, DCS filed a Termination of Parental Rights Petition. On

      April 20, 2016, the court entered a Review Hearing Order adopting a

      permanency plan of termination of parental rights and adoption. The court

      ordered DCS to continue to provide reunification services to Father.


[5]   On May 17, 2018, the court held a termination hearing. 1 Father expressed a

      desire to represent himself. The court discussed the dangers and disadvantages

      of self-representation, allowed Father to represent himself, and appointed an

      attorney as Father’s standby counsel.


[6]   April Russ, Father’s probation officer since January 2, 2018, when he was

      sentenced to probation in Porter County for resisting law enforcement as a class

      A misdemeanor, testified that Father was still on probation in Porter County,

      that Father was re-arrested and currently incarcerated for new charges in Lake

      County, and that “we have a hold on him in Porter County with a warrant

      issued through the court for probation revocation.” Transcript Volume II at 15.

      She stated that Father had a diluted drug screen and subsequently tested

      positive in January or February 2018 for drugs including amphetamine,

      methamphetamine, cocaine, marijuana, and Xanax, which was a technical

      violation of probation, and Father agreed to attend Porter Starke for a substance

      abuse evaluation and follow through with treatment. She testified that, at a

      February 2018 administrative hearing, Father admitted the violation and that




      1
       The court also heard testimony regarding the termination of the parental relationships of Mother and A.W.
      with respect to their child Al.W.

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-1508 | November 26, 2018             Page 3 of 18
      he “just basically partied.” Id. at 17. She stated that Father did not follow

      through with Porter Starke or follow up with her and that Father was arrested

      at some point in Lake County for possession of a handgun without a permit, a

      level 5 felony, two counts of intimidation as level 6 felonies, and resisting law

      enforcement as a class A misdemeanor. She testified that her recommendation

      would be that once he is released from Lake County Father serve six months in

      the Porter County Jail in addition to anything Lake County may impose. The

      court admitted a stipulated plea agreement and order indicating that Father was

      convicted of auto theft as a class D felony in 2013. After a break, Father’s

      standby counsel indicated to the court that Father asked him to step in as his

      counsel, and the court appointed him as Father’s counsel.


[7]   Aimee Christian testified that she was the case manager for S.K. from June or

      July 2015 until June 2017. When asked how Father did with his substance

      abuse services, Christian answered:


              He was on and off as well. There was a period, beginning of
              January of 2016, where he did participate a little more heavily
              than the other parents and that [sic] he had in the past. He was
              meeting with his individual therapist. However, he was not
              meeting with any other service providers. He had met with his
              parent educator three times. His homebased caseworker, he
              didn’t meet any of those goals. Would not submit to random
              drug screens, although he did allegedly have random drug
              screens issued through parole, but he did not present any of those
              to me.




      Court of Appeals of Indiana | Memorandum Decision 18A-JT-1508 | November 26, 2018   Page 4 of 18
      Id. at 104. She testified Father was court ordered to complete a hair follicle test

      in February 2016, he did not complete the test until June 2016, and the result

      was positive for cocaine and marijuana. She testified that Father met with his

      therapist for a period of time but was incarcerated again. She testified Father

      had visitations, “then there was an issue with showing up to visitations under

      the influence,” they started “instant screening” Father at the beginning of visits

      to ensure he was not under the influence, three visits had to be cancelled

      because he was under the influence, and visits were stopped due to Father’s

      non-compliance. Id. at 105. When asked if Father ever completed or ever

      substantially completed the case plan services, Christian answered: “No.” Id. at

      106.


[8]   When asked if she recommended adoption as the case plan when she handed

      over the case, Christian answered affirmatively because “none of the parents

      have been able to meet the case plan objectives,” and “at that point, the case

      had been open for two years, over two years and we were not making any

      progress and it was in the best interest of the girls to find some stability and be

      adopted by people that they know as their caregivers.” Id. at 112. Christian

      testified that Father told her he had completed three drug screens through his

      parole officer but that Father failed to give her the drug screens. She stated she

      informed Father that he was court ordered to complete two drug screens per

      week and that he would have to start calling into DCS’s drug screen database,

      but Father failed to do so. She testified that Father’s lack of participation




      Court of Appeals of Indiana | Memorandum Decision 18A-JT-1508 | November 26, 2018   Page 5 of 18
       occurred when he was incarcerated and that there were two times where Father

       was “on the run from the U.S. Marshalls.” Id. at 121.


[9]    Family case manager Jeffrey Tinich (“FCM Tinich”) testified that he was

       assigned the case on October 19, 2017, and that Father’s services were

       suspended at that time for being “in and out of jail, non-compliance, semi-

       compliance, non-compliance, as well as not achieving the case plan goals.” Id.

       at 129. He testified that S.K. had been removed and was in foster care for

       thirty-eight months, that he could not recommend restarting services and

       reunification, that it was not in the best interest of S.K. to be prolonged within

       the system, that parents had not remedied any of the reasons for removal, that it

       had been at least eighteen months since Mother or Father had seen S.K., and

       that he was recommending termination of parental rights and adoption. When

       asked why he recommended termination, FCM Tinich answered: “I’m

       recommending it . . . in the best interest of these girls. And that’s what it comes

       down to at the end of the day. They deserve permanency . . . a lifestyle of

       stability[, and] a lifestyle of where they can thrive in an environment without

       alcohol, drugs, any substance use issues.” Id. at 133. He indicated that Father

       was currently incarcerated, was facing charges in Lake County, and regardless

       of that outcome was going to be sent to Porter County to face probation

       revocation.


[10]   On cross-examination by Father’s counsel, FCM Tinich testified that he sent

       Father mail to which Father did not respond, that Father did not call him after

       he provided his phone numbers, that he decided to visit Father at the Lake

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1508 | November 26, 2018   Page 6 of 18
       County Jail on May 4th, and that Father informed him that he was meeting

       with his therapist one to two times per week.


[11]   Father presented the testimony of Jackie Miller, a homebased caseworker who

       was assigned to the case in July 2016. She testified that she had an initial

       meeting with Father in July 2016, that she met with Father approximately

       twelve to fifteen times, that “[s]ometimes he was very engaged, very interested

       in services, and other times he was not,” that she last met with him in October

       2016, and that the referral was closed in November 2016 when Father was

       incarcerated. Id. at 160. She described Father as being “[a]pproximately fifty

       percent compliant.” Id. at 161. On cross-examination by DCS’s counsel,

       Miller testified that Father never met the goals related to housing and

       employment.


[12]   Father testified that he was an inmate at the Lake County Jail because he was

       charged with carrying a handgun without a license and resisting law

       enforcement. He testified that he had been “participating in services

       throughout all my incarcerations” and was participating in mental health and

       drug counseling. Id. at 165. He testified that he met with his therapist, John

       Chesser, twice a week, was still participating in drug counseling, had been

       screened for drugs, and that “it took me awhile to do the hair follicle, but I did

       it.” Id. at 167. He testified that he had S.K. “for almost a year straight,

       approximately eight months” for a period beginning in 2014. Id. at 169.




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1508 | November 26, 2018   Page 7 of 18
[13]   On cross-examination by DCS’s counsel, Father testified that the Porter County

       proceeding resulted from a conviction on January 12, 2018. During cross-

       examination by the counsel for the court appointed special advocate, Father

       stated that “the best I’ve ever done in my life was when [S.K.] was in my life

       when I came home from prison in 2014” and “[t]hat was the longest stretch I’ve

       had without being locked up, that eight months.” Id. at 173. When counsel

       asked if not seeing S.K. would have been the ultimate motivator for him at that

       time, Father answered in part: “You know what, I can’t disagree with your fire

       back there. Yeah, you would think. You would think so.” Id. at 174.


[14]   On May 25, 2018, the court entered an order terminating the parent-child

       relationship between Mother and Father and S.K.2 The court’s order provides

       in part:


                  [7.3] [Father] is currently incarcerated in the Lake County Jail on
                  pending criminal matters concerning handgun charges. . . .
                  [Father] has pending criminal charges in two counties, Lake and
                  Porter Counties in Indiana. [Father] is currently on probation in
                  Porter County and violated probation by testing positive on his
                  drug screens. Father tested positive on his screen with his
                  probation in January/February of 2018, to which the drug test
                  had to be re-administered due to a diluted sample given by
                  [Father]. Father was given services through his probation to
                  assist [him] in becoming drug free. Father was ordered to
                  participate in the Porter Starke Substance Abuse Program, but
                  continued to use illegal substances including cocaine,



       2
           The order also terminated the parent-child relationships of Mother and A.W. with their child Al.W.
       3
           The trial court’s order includes handwritten numbers beside the paragraphs.


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1508 | November 26, 2018                 Page 8 of 18
        methamphetamine and Xanax and did not participate in the
        program. Porter County continues to have a hold on [Father]
        when he is released from Lake County Jail. [Father] has
        numerous felony convictions and pending charges. [Father] is
        very high risk for recidivism.

        [8.] Services were offered to [Father] in March of 2015, but he
        did not participate in the services until January of 2016. [Father]
        only participated in the case plan in January of 2016, but the only
        service [Father] participated in was the therapy. [Father] was
        ordered to complete a hair follicle test, but did not complete the
        test until June of 2016. [Father’s] drug screens were all positive.
        [Father] would appear at the visitations with his child under the
        influence. [Father’s] visits ceased due to positive drug screens
        and non-compliance with the case plan. Father has not visited
        the child since June of 2016. [Father] continued to be in and out
        of incarceration during the CHINS case. [Father] was ordered to
        enter inpatient substance abuse treatment in January of 2016,
        [Father] never completed any such program. [Father] never
        obtained stable housing and employment. [Father] made
        minimal efforts in complying with the case plan for reunification.

                                             *****

        [12.] None of these parents have maintained stable housing or
        employment. None of these parents have addressed their
        substance abuse issues. None of the parents have shown any
        interest in reunifying with their children. All the parents
        continue with their criminal activity and substance abuse
        problems. Even given the multiple opportunities offered to the
        parents, the parents were not willing to meet their responsibility
        as parents to confront their substance abuse problems which has
        stemmed to criminal problems, and correct the dysfunction that
        precipitated the children’s removal in the first place.

                                             *****



Court of Appeals of Indiana | Memorandum Decision 18A-JT-1508 | November 26, 2018   Page 9 of 18
        [14.] The habitual pattern of each of these parents cannot be
        ignored. All the parents have been in and out of incarceration
        since the onset of these cases and both fathers presently are
        incarcerated. . . . All of the parents have not addressed their
        substance abuse issues. The Court must look at the best interest
        of these children and clearly, parents have not remedied the
        reasons for the involvement of the Department of Child Services
        or the Court. Neither father is available to care for these children
        due to their multiple incarcerations . . . . Due to the habitual
        patterns of conduct displayed by all the parents, there is a
        substantial probability of future neglect or deprivation of the
        children.

        [15.] No evidence was presented to suggest that anything has
        changed since the Court entered the March 17, 2015 Order: there
        is no dispute that the children continue to flourish in their foster
        home. It would not be in the children’s best interests to be taken
        away from a consistent, stable, family environment to be placed
        back into a home where the dysfunction and neglect that caused
        their removal have not been addressed.

        [16.] None of the parents are providing any emotional or
        financial support for the children. No parent has completed any
        case plan for reunification. No parent is in a position to properly
        parent these children. No parent can provide for the basic needs
        of these children. The children are in relative placement and are
        bonded and thriving. The children have been removed from
        parental care since March of 2015 and have not been returned to
        parental care or custody.

        [17.] Despite multiple attempts at providing services in an
        attempt for reunification, the children remain outside of the
        parents’ care. The original allegations of neglect have not been
        remedied by the parents. None of these parents have
        demonstrated an ability to independently parent the children and
        provide necessary care, support and supervision. There is no
        basis for assuming they will complete the necessary services and
        find one or all of themselves in a position to receive the children
Court of Appeals of Indiana | Memorandum Decision 18A-JT-1508 | November 26, 2018   Page 10 of 18
               back into the home. For over three years, the parents failed to
               utilize the available services and make the necessary efforts to
               remedy the conditions, which led to intervention by DCS and the
               Court.

               [18.] The children continue to reside in a stable foster home with
               relatives, who have indicated both a willingness and ability to
               adopt both the children. It would be unfair to the children to
               delay such permanency on the very remote likelihood of the
               parents committing to and completing services.

               [19.] There is a reasonable probability that the continuation of
               the parent-child relationship poses a threat to the well-being of
               the children in that: for the reasons stated above. Additionally,
               the children deserve a loving, caring, safe, stable, and drug free
               home.

               [20.] It is in the best interest of the [child] and his health, welfare
               and future that the parent-child relationship between the [child]
               and his parents be forever fully and absolutely terminated.

               [21.] [DCS] has a satisfactory plan for the care and treatment of
               the children which is Adoption by the relatives/foster parents . . .


       Appellant’s Appendix Volume II at 52-54.


                                                   Discussion

[15]   The issue is whether the evidence is sufficient to support the termination of

       Father’s parental rights. In order to terminate a parent-child relationship, DCS

       is required to allege and prove, among other things:


               (B) that one (1) of the following is true:

                       (i) There is a reasonable probability that the conditions
                       that resulted in the child’s removal or the reasons for

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1508 | November 26, 2018   Page 11 of 18
                       placement outside the home of the parents will not be
                       remedied.

                       (ii) There is a reasonable probability that the continuation
                       of the parent-child relationship poses a threat to the well-
                       being of the child.

                       (iii) The child has, on two (2) separate occasions, been
                       adjudicated a child in need of services;

               (C) that termination is in the best interests of the child; and

               (D) that there is a satisfactory plan for the care and treatment of
               the child.

       Ind. Code § 31-35-2-4(b)(2). If the court finds that the allegations in a petition

       described in Ind. Code § 31-35-2-4 are true, the court shall terminate the parent-

       child relationship. Ind. Code § 31-35-2-8(a).


[16]   The State’s burden of proof for establishing the allegations in termination cases

       “is one of ‘clear and convincing evidence.’” In re G.Y., 904 N.E.2d 1257, 1260-

       1261 (Ind. 2009) (quoting Ind. Code § 31-37-14-2), reh’g denied. This is “a

       ‘heightened burden of proof’ reflecting termination’s ‘serious social

       consequences.’” In re E.M., 4 N.E.3d 636, 642 (Ind. 2014) (quoting In re G.Y.,

       904 N.E.2d at 1260-1261, 1260 n.1). “But weighing the evidence under that

       heightened standard is the trial court’s prerogative—in contrast to our well-

       settled, highly deferential standard of review.” Id. We do not reweigh the

       evidence or determine the credibility of witnesses, but consider only the

       evidence that supports the judgment and the reasonable inferences to be drawn

       from the evidence. Id. We confine our review to two steps: whether the


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1508 | November 26, 2018   Page 12 of 18
       evidence clearly and convincingly supports the findings, and then whether the

       findings clearly and convincingly support the judgment. Id.


[17]   Reviewing whether the evidence clearly and convincingly supports the findings,

       or the findings clearly and convincingly support the judgment, is not a license to

       reweigh the evidence. Id. “[W]e do not independently determine whether that

       heightened standard is met, as we would under the ‘constitutional harmless

       error standard,’ which requires the reviewing court itself to ‘be sufficiently

       confident to declare the error harmless beyond a reasonable doubt.’” Id.

       (quoting Harden v. State, 576 N.E.2d 590, 593 (Ind. 1991) (citing Chapman v.

       California, 386 U.S. 18, 87 S. Ct. 824 (1967))). “Our review must ‘give “due

       regard” to the trial court’s opportunity to judge the credibility of the witnesses

       firsthand,’ and ‘not set aside [its] findings or judgment unless clearly

       erroneous.’” Id. (quoting K.T.K. v. Ind. Dep’t of Child Servs., Dearborn Cty. Office,

       989 N.E.2d 1225, 1229 (Ind. 2013) (citing Ind. Trial Rule 52(A))). “Because a

       case that seems close on a ‘dry record’ may have been much more clear-cut in

       person, we must be careful not to substitute our judgment for the trial court

       when reviewing the sufficiency of the evidence.” Id. at 640.


[18]   We note that the involuntary termination statute is written in the disjunctive

       and requires proof of only one of the circumstances listed in Ind. Code § 31-35-

       2-4(b)(2)(B). Because we find it to be dispositive under the facts of this case, we

       limit our review to whether DCS established that there was a reasonable

       probability that the conditions resulting in the removal or reasons for placement



       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1508 | November 26, 2018   Page 13 of 18
       of S.K. outside the home will not be remedied. See Ind. Code § 31-35-2-

       4(b)(2)(B)(i).


[19]   Father argues that he “did not attend the program to continue to use drugs as

       the order states but was actually incarcerated before he could attend.”

       Appellant’s Brief at 11. He asserts the re-arrest and not a positive drug screen

       caused his probation violation, he does not have numerous felony convictions,

       there is no indication that all of his drug screens were positive because he was

       completing screens through his probation and DCS did not know the results of

       those screens, and there is no indication from the record that he did not have

       housing or employment. He argues that the findings do not support the court’s

       conclusions that he could not remedy the conditions that resulted in S.K.’s

       removal or that termination was in S.K.’s best interests. DCS asserts that

       Father’s arguments are requests to reweigh the evidence, that Father engaged in

       drug use and criminal activities resulting in his incarcerations and probation

       violations, and that he failed to consistently participate in services throughout

       the CHINS proceedings.


[20]   In determining whether the conditions that resulted in S.K.’s removal will not

       be remedied, we engage in a two-step analysis. See E.M., 4 N.E.3d at 642-643.

       First, we identify the conditions that led to removal, and second, we determine

       whether there is a reasonable probability that those conditions will not be

       remedied. Id. at 643. In the second step, the trial court must judge a parent’s

       fitness as of the time of the termination proceeding, taking into consideration

       evidence of changed conditions, balancing a parent’s recent improvements

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1508 | November 26, 2018   Page 14 of 18
       against habitual patterns of conduct to determine whether there is a substantial

       probability of future neglect or deprivation. Id. We entrust that delicate

       balance to the trial court, which has discretion to weigh a parent’s prior history

       more heavily than efforts made only shortly before termination. Id. Requiring

       trial courts to give due regard to changed conditions does not preclude them

       from finding that a parent’s past behavior is the best predictor of his future

       behavior. Id.


[21]   The statute does not simply focus on the initial basis for a child’s removal for

       purposes of determining whether a parent’s rights should be terminated, but

       also those bases resulting in the continued placement outside the home. In re

       N.Q., 996 N.E.2d 385, 392 (Ind. Ct. App. 2013). A court may consider

       evidence of a parent’s prior criminal history, history of neglect, failure to

       provide support, lack of adequate housing and employment, and the services

       offered by DCS and the parent’s response to those services. Id. Where there

       are only temporary improvements and the pattern of conduct shows no overall

       progress, the court might reasonably find that under the circumstances the

       problematic situation will not improve. Id.


[22]   To the extent Father does not challenge the trial court’s findings of fact, the

       unchallenged facts stand as proven. See In re B.R., 875 N.E.2d 369, 373 (Ind.

       Ct. App. 2007) (failure to challenge findings by the trial court resulted in waiver

       of the argument that the findings were clearly erroneous), trans. denied.




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1508 | November 26, 2018   Page 15 of 18
[23]   The court found that S.K. was removed from the home in March 2015 and that

       Father was currently incarcerated in the Lake County Jail on pending criminal

       charges as well as facing probation violation in Porter County. To the extent

       Father challenges the trial court’s finding that Father continued to use drugs,

       Father’s probation officer testified that Father had a diluted drug screen and

       subsequently tested positive in January or February 2018 for drugs including

       amphetamine, methamphetamine, cocaine, marijuana, and Xanax. Christian,

       the case manager for S.K., testified that Father did not submit to random drug

       screens for DCS and that Father’s June 2016 hair follicle test was positive for

       cocaine and marijuana. As for the trial court’s findings that Father was not

       compliant with services, we observe that Christian testified that Father showed

       up to visits under the influence and that visits were stopped due to Father’s non-

       compliance. FCM Tinich testified that Father’s services were suspended

       because Father was in and out of jail and not compliant with services. Father

       testified that the eight months he had S.K. was the “the longest stretch I’ve had

       without being locked up, that eight months,” and that he was subsequently

       incarcerated. Transcript Volume II at 173. Miller testified that Father never

       met the goals related to housing and employment.


[24]   Based upon the court’s findings and the record, we conclude that clear and

       convincing evidence supports the trial court’s determination that there is a

       reasonable probability that the conditions leading to S.K.’s removal will not be

       remedied.




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1508 | November 26, 2018   Page 16 of 18
[25]   In determining what is in the best interests of a child, the trial court is required

       to look beyond the factors identified by DCS and to the totality of the evidence.

       McBride v. Monroe Cty. Office of Family & Children, 798 N.E.2d 185, 203 (Ind. Ct.

       App. 2003). In so doing, the court must subordinate the interests of the parent

       to those of the children. Id. Children have a paramount need for permanency

       which the Indiana Supreme Court has called a central consideration in

       determining the child’s best interests, and the Court has stated that children

       cannot wait indefinitely for their parents to work toward preservation or

       reunification and courts need not wait until the child is irreversibly harmed such

       that the child’s physical, mental, and social development is permanently

       impaired before terminating the parent-child relationship. In re E.M., 4 N.E.3d

       at 647-648. However, focusing on permanency, standing alone, would

       impermissibly invert the best-interests inquiry. Id. at 648. Recommendations

       by both the case manager and child advocate to terminate parental rights, in

       addition to evidence that the conditions resulting in removal will not be

       remedied, is sufficient to show by clear and convincing evidence that

       termination is in the child’s best interests. A.D.S. v. Ind. Dep’t of Child Servs., 987

       N.E.2d 1150, 1158-1159 (Ind. Ct. App. 2013), trans. denied .


[26]   Christian, the case manager for S.K., testified that “it was in the best interest of

       the girls to find some stability and be adopted by people that they know as their

       caregivers.” Transcript Volume II at 112. FCM Tinich testified that it was not

       in the best interest of S.K. to be prolonged within the system and recommended

       termination of the parent-child relationship because it was in S.K.’s best


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1508 | November 26, 2018   Page 17 of 18
       interests. Based on the testimony, as well as the totality of the evidence in the

       record and set forth in the court’s termination order, we conclude that the

       court’s determination that termination is in the best interests of S.K. is

       supported by clear and convincing evidence.


                                                   Conclusion

[27]   We conclude that the trial court’s judgment terminating the parental rights of

       Father is supported by clear and convincing evidence. We find no error and

       affirm.


[28]   Affirmed.


       Altice, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-1508 | November 26, 2018   Page 18 of 18